Name: 71/199/EEC: Commission Decision of 26 May 1971 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organisation of agricultural markets
 Type: Decision
 Subject Matter: trade policy;  beverages and sugar;  agricultural policy;  marketing
 Date Published: 1971-05-27

 Avis juridique important|31971D019971/199/EEC: Commission Decision of 26 May 1971 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organisation of agricultural markets Official Journal L 115 , 27/05/1971 P. 0044 - 0045 Finnish special edition: Chapter 3 Volume 3 P. 0199 Danish special edition: Series I Chapter 1971(I) P. 0249 Swedish special edition: Chapter 3 Volume 3 P. 0199 English special edition: Series I Chapter 1971(I) P. 0279 COMMISSION DECISION of 26 May 1971 supplementing the Commission Decision of 3 April 1968 authorising certain management measures to be taken within the framework of the common organisation of agricultural markets (71/199/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities; Having regard to the Provisional Rules of Procedure of the Commission of 6 July 1967 1, as amended by Decision of 2 July 1970 2; Whereas, by its Decision of 3 April 1968 3, as last supplemented by Decision of 27 May 1970 4 the Commission instituted machinery for authorising certain management measures to be taken within the framework of the common organisation of agricultural markets; Whereas the considerations which led the Commission to institute that machinery apply also to the fixing of minimum prices for sugar put up for sale by intervention agencies for purposes other than animal feed or export and to the decision to discontinue the invitation to tender which are referred to in Article 7 of Commission Regulation (EEC) No 1987/69 5 of 8 October 1969 laying down detailed rules concerning the sale by tender of sugar by intervention agencies; Whereas, pursuant to Article 3 of Council Regulation (EEC) No 974/71 6 of 12 May 1971 on certain measures of conjunctural policy to be taken in the agricultural sector following temporary widening of the margins of fluctuation of the currencies of certain Member States, the compensatory amounts defined in that Regulation must be altered when the difference referred to in Article 2 (1) thereof moves by at least one point from the percentage used for the previous fixing ; whereas, owing to trade requirements, this purely mathematical alteration must be made very soon after the calculation of the new amounts ; whereas the authorisation procedure should therefore here be used; Whereas the Decision of 3 April 1968 should therefore be supplemented; HAS DECIDED AS FOLLOWS: Article 1 1. Article 1 (1) of the Commission Decision of 3 April 1969 authorising certain management measures to be taken within the framework of the common organisation of agricultural markets shall be supplemented by the following subparagraph: "(h) the alteration of compensatory amounts provided for in Article 3 of Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in the agriculture sector following the temporary widening of the margins of fluctuation of the currencies of certain Member States." 2. The following shall be substituted for the last subparagraph of Article 1 (1) (d) of the 1OJ No 147, 11.7.1967, p. 1. 2OJ No L 145, 3.7.1970, p. 28. 3OJ No L 89, 10.4.1968, p. 13. 4OJ No L 118, 1.6.1970, p. 25. 5OJ No L 253, 9.10.1969, p. 7. 6OJ No L 106, 12.5.1971, p. 1. above-mentioned Decision of 3 April 1968, as amended by Decision of 27 May 1970: "- the decision to discontinue the invitation to tender and the minimum prices and the maximum amounts of the denaturing premium and the export refund which are referred to in Article 7 of Commission Regulation (EEC) No 1987/69 of 8 October 1969 laying down detailed rules concerning the sale by tender of sugar by intervention agencies." Article 2 This Decision shall enter into force on 26 May 1971. It shall be published in the Official Journal of the European Communities. Done at Brussels, 26 May 1971. For the Commission The President Franco M. MALFATTI